        Case 3:21-mj-04119-CDB Document 14 Filed 09/07/21 Page 1 of 3



 1    Ryan J. Stevens (026378)
 2    GRIFFEN & STEVENS LAW FIRM, PLLC
      609 N. Humphreys Street
 3    Flagstaff, Arizona 86001
      Tel. (928) 226-0165
 4
      Fax (928) 752-8111
 5    office@flagstaff-lawyer.com
      Attorney for Defendant
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10
       United States of America,                       No. 3:21-mj-04119-CDB
11
                            Plaintiff,
12                                                     UNOPPOSED MOTION TO PERMIT
       v.                                              OUT OF COUNTRY TRAVEL; AND
13                                                     ORDER
       Joseph Don Mount,
14
                            Defendant.
15
16           Defendant, Joseph Don Mount, by and through undersigned counsel, respectfully
17
     moves this Honorable Court for an Order allowing Mr. Mount to travel out-of-country from
18
19 September 29, 2021 through October 9, 2021. Mr. Mount is requesting to travel to The
20 Bahamas for a sailing trip with his father, Joe Mount, and his girlfriend, Contessa Mensink.
21
             Mr. Mount and his family are longtime members of The Church of Jesus Christ of
22
     Latter-day Saints. Mr. Mount does not drink alcohol or use any substances. Mr. Mount and his
23
24 father are both lifelong sailors. This requested trip is consistent with their responsible way of
25 life. Mr. Mount provided his counsel with a very detailed itinerary, which was shared with the
26
   Government.
27
28
        Case 3:21-mj-04119-CDB Document 14 Filed 09/07/21 Page 2 of 3



 1            The Government, by and through Assistant U.S. Attorney Patrick Schneider, states
 2
     no objection to the relief requested herein.
 3
 4            Furthermore, this requested trip will not interfere with the processing of this case. Mr.

 5 Mount consistently and actively works with undersigned counsel on this case. Counsel for
 6
     both sides are working cooperatively to try to reach a non-trial resolution. It is the goal of the
 7
     Parties to try to reach a non-trial resolution prior to the Status Hearing scheduled for September
 8
 9 29, 2021.
10            THEREFORE, based on the foregoing, Defendant Joseph Mount, by and through
11
     undersigned counsel, respectfully requests that this Honorable Court enter an Order allowing
12
13 Mr. Mount to travel out-of-country from September 29, 2021 through October 9, 2021.
14
                     RESPECTFULLY SUBMITTED this 7th day of September, 2021.
15
16
                                                    Respectfully submitted,
17
18                                                  /s/ Ryan J. Stevens        g
19                                                  Ryan J. Stevens
                                                    AZ Bar No. 026378
20                                                  GRIFFEN & STEVENS LAW FIRM, PLLC
                                                    609 N. Humphreys Street
21
                                                    Flagstaff, Arizona 86001
22                                                  Telephone: (928) 226-0165
                                                    Facsimile: (928) 752-8111
23
                                                    Email: office@flagstaff-lawyer.com
24
25
26
27
28


                                                     -2-
       Case 3:21-mj-04119-CDB Document 14 Filed 09/07/21 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on September 7, 2021, I filed the foregoing document with the
 3   Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
     and interested parties through this system.
 4
 5                                                   By:   /s/ Angelé Mead
                                                            Angelé Mead
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
